
	
		II
		110th CONGRESS
		1st Session
		S. 301
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Mrs. Clinton (for
			 herself, Mr. Durbin,
			 Ms. Mikulski, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide higher education assistance for
		  nontraditional students, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short TitleThis Act may be cited as the
			 Nontraditional Student Success
			 Act.
			(b)Table of ContentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—FINANCIAL
				PROVISIONS
					Sec. 101. Federal Pell
				Grants.
					Sec. 102. Income protection
				allowance revised tables.
					Sec. 103. Exclusion of the
				earned income tax credit (EITC) from financial aid determinations.
					Sec. 104. Nontraditional
				Students Demonstration Program.
					TITLE II—SUPPORT
				SERVICES
					Sec. 201. Strengthening
				institutions.
					Sec. 202. Grants to increase
				completion by improving remedial education.
					Sec. 203. Federal Trio
				Programs.
					Sec. 204. Student support
				services.
					Sec. 205. Educational
				opportunity centers.
					Sec. 206. Early intervention
				and college awareness program.
					Sec. 207. GEAR UP cohort
				requirement.
					Sec. 208. Early
				intervention.
					Sec. 209. Authorization of
				appropriations.
					Sec. 210. Child Care Access
				Means Parents in School program.
					Sec. 211. Increased awareness
				of financial aid availability.
					Sec. 212. Hispanic-serving
				institutions.
					Sec. 213. Fund for the
				improvement of postsecondary education.
					Sec. 214. Amendments to special
				programs for students whose families are engaged in migrant and seasonal
				farmwork.
					TITLE III—LIFETIME LEARNING
				CREDIT
					Sec. 301. Improvement of
				lifetime learning credit.
					Sec. 302. Refundability of
				lifetime learning credit.
					Sec. 303. Advance payment of
				lifetime learning credit.
				
			IFINANCIAL PROVISIONS
			101.Federal Pell Grants
				(a)Authorization and Appropriation of Funds
			 for Federal Pell GrantsThere
			 are authorized to be appropriated and there are appropriated, out of any money
			 in the Treasury not otherwise appropriated for the fiscal year ending September
			 30, 2007, for carrying out subpart 1 of part A of title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a), $14,515,000,000.
				(b)Authorization Amount and Maximum Federal
			 Pell GrantSection 401(b) of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1070a(b)) is amended—
					(1)in paragraph (2)(A), by striking clauses
			 (i) through (v) and inserting the following:
						
							(i)$8,600 for academic year 2007–2008;
							(ii)$9,600 for academic year 2008–2009;
							(iii)$10,600 for academic year 2009–2010;
							(iv)$11,600 for academic year 2010–2011;
				and
							(v)$12,600 for academic year
				2011–2012,
							;
				and
					(2)in paragraph (3)—
						(A)in subparagraph (A), by striking
			 appropriation Act and inserting appropriation Act or
			 subparagraph (C); and
						(B)by adding at the end the following:
							
								(C)The maximum Federal Pell Grant for which a
				student shall be eligible during academic year 2007–2008 shall be $8,600, less
				an amount equal to the amount determined to be the expected family contribution
				with respect to the student for that
				year.
								.
						(c)Students With Low Family
			 IncomesSection 401(b)(2) of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1070a(b)(2)) is amended further by adding at the end the
			 following:
					
						(C)In the case of a student with a negative
				expected family contribution equal to or less than ^$750, a positive amount
				corresponding to the negative expected family contribution amount shall be
				added to the maximum basic grant for which the student is qualified, except
				that in no case shall the amount of the basic grant exceed the amount permitted
				under paragraph
				(4).
						.
				(d)Two Pell Grants in a Single Award
			 YearSection 401(b)(6)(A) of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1070a(b)(6)(A)) is amended to read as follows:
					
						(6)(A)The Secretary shall allow a student to
				receive 2 Federal Pell grants during a single award year, if—
								(i)the student is enrolled full-time in a
				certificate or degree program of study at an eligible institution; and
								(ii)the student completes course work toward
				completion of a certificate or an associate or baccalaureate degree that
				exceeds the requirements for a full academic year as defined by the
				institution.
								.
				102.Income protection allowance revised
			 tablesSection 478(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087rr(b)) is amended to read as follows:
				
					(b)Income Protection Allowance
						(1)Revised
				tablesFor each academic year
				after academic year 1993–1994, the Secretary shall publish in the Federal
				Register a revised table of income protection allowances for the purpose of
				sections 475(c)(4) and 477(b)(4). The revised table for section 475(c)(4) shall
				be developed by increasing each of the dollar amounts contained in the table in
				such section by a percentage equal to the estimated percentage increase in the
				Consumer Price Index (as determined by the Secretary) between December 1992 and
				the December next preceding the beginning of such academic year. The revised
				table for section 477(b)(4) shall be developed by using a 3-year average of the
				median expenses for a family of 4 based on the Consumer Expenditure Survey
				data, adjusted for current dollars, calculated for the lower living level. The
				results for both tables shall be rounded to the nearest $10.
						(2)Revised amountsFor each academic year after academic year
				2007–2008, the Secretary shall publish in the Federal Register a revised income
				protection allowance for the purpose of section 476(b)(1)(A)(iv)(I). Such
				revised allowance shall be developed by increasing the dollar amount contained
				in such section by a percentage equal to the estimated percentage increase in
				the Consumer Expenditure Survey (as determined by the Secretary) between
				December 2005 and the December next preceding the beginning of such academic
				year, and rounding the result to the nearest
				$10.
						.
			103.Exclusion of the earned income tax credit
			 (eitc) from financial aid determinationsSection 480(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087vv(b)) is amended—
				(1)by striking paragraph (8); and
				(2)by redesignating paragraphs (9) through
			 (14) as paragraphs (8) through (13), respectively.
				104.Nontraditional Students Demonstration
			 ProgramTitle IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.) is amended by adding at the end the following:
				
					INONTRADITIONAL STUDENTS DEMONSTRATION
				PROGRAM
						499.Nontraditional Students Demonstration
				Program
							(a)PurposeIt is the purpose of this section—
								(1)to allow demonstration programs that are
				strictly monitored by the Department to test the effectiveness of providing
				expanded financial assistance under this title to less than half-time students
				for not more than 3 terms over the duration of the students’ course of study,
				and to students in compressed, modular, or other alternative schedules;
								(2)to increase graduation rates of
				nontraditional students by enabling the nontraditional students to stay
				continuously enrolled during periods when the nontraditional students must
				temporarily attend college less than half-time; and
								(3)to increase graduation rates of
				nontraditional students by enabling the nontraditional students to enroll in
				programs with compressed, modular, or other alternative schedules that allow
				the nontraditional students to better balance work, family, and school.
								(b)Demonstration Program Authorized
								(1)In generalIn accordance with the provisions of
				subsection (d), the Secretary is authorized to select institutions of higher
				education, systems of institutions of higher education, or consortia of
				institutions of higher education for voluntary participation in the
				Nontraditional Students Demonstration Program. Such program shall provide
				participating institutions, consortia, or systems with waivers, as described in
				paragraph (2), that provide the ability to offer expanded financial
				assistance—
									(A)to less than half-time students who have
				completed not less than 1 term of coursework, for not more than 3 terms over
				the duration of the students’ course of study; and
									(B)to students enrolled in programs with
				compressed, modular, or other alternative schedules.
									(2)Waivers
									(A)Less than half-time studentsThe Secretary is authorized to waive, for
				any institution of higher education, system of institutions of higher
				education, or consortium of institutions of higher education participating in
				the Nontraditional Students Demonstration Program, the requirements of section
				472 that relate to limiting the definition of the cost of attendance for less
				than half-time students, especially paragraphs (2) and (4) of such section,
				with the goal of allowing the institution, system, or consortium to use the
				same definition of the costs of attendance for less than half-time students as
				is used for students attending at least half-time.
									(B)Compressed, modular, or other flexible
				schedulesThe Secretary is
				authorized to waive for any institution of higher education, system of
				institutions of higher education, or consortium of institutions of higher
				education participating in the Nontraditional Students Demonstration Program,
				the requirements of subsection (a) or (b)(1) of section 481, except that no
				program shall be considered an eligible program under section 481 unless the
				program—
										(i)offers at least 300 clock hours of
				instruction, 8 semester hours, or 12 quarter hours, offered during a minimum of
				10 weeks; and
										(ii)is articulated with a certificate or degree
				program of not less than 1 year in length.
										(3)Eligible applicants
									(A)Eligible institutionsExcept as provided in subparagraph (B), an
				institution of higher education, a system of institutions of higher education,
				or a consortium of institutions of higher education shall be eligible to
				participate in the demonstration program authorized under this section only if
				the institution, each institution of higher education in the system, or each
				institution of higher education participating in the consortium,
				respectively—
										(i)is eligible to participate in programs
				under this title; and
										(ii)provides a program for which the
				institution of higher education awards an associate or bachelor’s
				degree.
										(B)ProhibitionAn institution of higher education
				described in section 102(a)(1)(C) shall not be eligible to participate in the
				demonstration program authorized under this section.
									(c)Application
								(1)In generalEach institution, system, or consortium
				desiring to participate in a demonstration program under this section shall
				submit an application to the Secretary at such time and in such manner as the
				Secretary may require. An institution, system, or consortium may apply for a
				waiver of a provision described in subsection (b)(2) (A) or (B), or
				both.
								(2)ContentsEach such application shall include—
									(A)a description of programs that have
				characteristics known to be effective for nontraditional students, which will
				be carried out in support of the waiver, including programs related to student
				financial aid counseling, academic support services, study skills courses,
				remedial courses, English as a Second Language courses, individual mentoring,
				skills assessment, addressing child care needs, and creating flexible course
				schedules;
									(B)a description of the statutory and
				regulatory requirements described in subsection (b)(2) for which a waiver is
				sought and the reasons for which the waiver is sought;
									(C)in the case of an institution, a system, or
				a consortium applying for a waiver of a provision described in subsection
				(b)(2)(A), a description of the less than half-time students to whom such
				expanded financial assistance will be offered;
									(D)in the case of an institution, a system, or
				a consortium applying for a waiver of a provision described in subsection
				(b)(2)(B), a description of the programs with compressed, modular, or other
				alternative schedules in which students in the demonstration program will be
				enrolled;
									(E)an assurance that the institution, system,
				or consortium will offer full cooperation with the ongoing evaluations of the
				demonstration program provided for in this section; and
									(F)such other information as the Secretary may
				require.
									(d)Selection
								(1)In generalFor the first 2 years of the demonstration
				program the Secretary is authorized to select for participation in the program
				not more than an aggregate of 50 institutions of higher education, systems of
				institutions of higher education, or consortia of institutions of higher
				education. For the third year of the demonstration program authorized under
				this section, not more than an aggregate of 70 institutions, systems, or
				consortia, may participate in the demonstration program, if the Secretary
				determines that such expansion is warranted based on the evaluations and
				oversight conducted in accordance with subsections (f) and (g).
								(2)ConsiderationsIn selecting institutions, systems, or
				consortia to participate in the demonstration program in the first or
				succeeding years of the demonstration program, the Secretary shall take into
				account—
									(A)the number and quality of applications
				received;
									(B)the Department’s capacity to oversee and
				monitor the participation of each institution, system, or consortium;
									(C)an institution’s, system’s, or
				consortium’s—
										(i)financial responsibility;
										(ii)administrative capability;
										(iii)number of matriculated students enrolled
				less than half-time, or program or programs to be offered with compressed,
				modular, or other alternative schedules; and
										(iv)ability to offer programs that have
				characteristics known to be effective for nontraditional students, including
				programs that provide student financial aid counseling, academic support
				services, study skills courses, remedial courses, English as a Second Language
				courses, individual mentoring, and skills assessment, programs that address
				child care needs, and programs that create flexible course schedules;
				and
										(D)ensuring the participation of a diverse
				group of institutions, systems, and consortia with respect to size, mission,
				and geographic distribution.
									(e)NotificationThe Secretary shall make available to the
				public and to the Committee on Health, Education, Labor, and Pensions of the
				Senate and the Committee on Education and the Workforce of the House of
				Representatives a list of institutions, systems, or consortia selected to
				participate in the demonstration program authorized by this section. Such
				notice shall include a listing of the specific statutory and regulatory
				requirements waived for each institution, system, or consortium and a
				description of the students served or the types of alternative schedule courses
				offered.
							(f)Evaluations and Reports
								(1)EvaluationsThe Secretary shall evaluate the
				demonstration program authorized under this section on an annual basis. Such
				evaluations specifically shall review—
									(A)the extent to which each institution,
				system, or consortium participating in the demonstration program has met the
				goals set forth in its application to the Secretary, including the measures of
				program quality assurance;
									(B)the number and types of students
				participating in the less than half-time demonstration programs and in the
				alternative schedule programs, including the progress of participating students
				toward recognized certificates or degrees and the extent to which participation
				in such programs increased;
									(C)issues related to student financial
				assistance for less than half-time enrollment;
									(D)issues related to student financial
				assistance for students in compressed, modular, or other alternative schedule
				programs; and
									(E)the extent to which persistence or
				completion increased or decreased for students in the demonstration program as
				compared to a comparable group of students.
									(2)ReportsNot later than 30 months after the first
				waiver is authorized under this section, the Secretary shall report to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of Representatives with
				respect to—
									(A)the evaluations of the demonstration
				program authorized under this section; and
									(B)any proposed statutory changes designed to
				enhance persistence and completion for students.
									(g)OversightIn conducting the demonstration program
				authorized under this section, the Secretary shall, on a continuing
				basis—
								(1)ensure the compliance of institutions,
				systems, and consortia participating in the demonstration program with the
				requirements of this title (other than the sections and regulations that are
				waived under subsection (b)(2)); and
								(2)provide technical
				assistance.
								.
			IISUPPORT SERVICES
			201.Strengthening institutionsSection 311(c) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1057(c)) is amended—
				(1)by redesignating paragraph (12) as
			 paragraph (13); and
				(2)by inserting after paragraph (11) the
			 following:
					
						(12)The introduction of reforms in remedial
				education, including English language instruction, to customize remedial
				courses to student goals and help students move rapidly from remedial courses
				into core courses and through program
				completion.
						.
				202.Grants to increase completion by improving
			 remedial educationPart A of
			 title III of the Higher Education Act of
			 1965 (20 U.S.C. 1057 et seq.) is amended by adding at the end the
			 following:
				
					318.Grants to increase completion by improving
				remedial education
						(a)Authorization of ProgramFrom amounts appropriated under subsection
				(k), the Secretary shall award grants, on a competitive basis, to eligible
				institutions for the purposes of improving remedial education, including
				English language instruction, to customize remedial courses to student goals
				and help students move rapidly from remedial courses into core program courses
				and through program completion.
						(b)Definition of Eligible
				InstitutionIn this section,
				the term eligible institution means an institution of higher
				education (as defined in section 101(a)) in which not less than 35 percent of
				the institution’s entering first-year students are enrolled in remedial courses
				to improve reading, writing, or mathematics.
						(c)ApplicationAn eligible institution seeking a grant
				under this section shall submit an application to the Secretary at such time,
				in such manner, and containing such information as the Secretary may
				require.
						(d)Priority for Replication of Proven
				PracticesThe Secretary shall
				give priority to applications that propose to replicate practices that have
				proven effective with adults.
						(e)Peer ReviewThe Secretary shall convene a peer review
				process to review applications for grants under this section and to make
				recommendations to the Secretary regarding the selection of grantees.
						(f)Mandatory ActivityAn eligible institution that receives a
				grant under this section shall use the grant funds to create bridge programs
				that customize remedial adult education, English as a Second Language, or
				remedial education curricula to the content of the certificate or degree
				programs or clusters of programs in which remedial education students
				enroll.
						(g)Permissible ActivitiesAn eligible institution that receives a
				grant under this section may use the grant funds to carry out the
				following:
							(1)Designing and implementing innovative ways
				to improve retention in and completion of remedial education courses, such as
				enrolling students in cohorts, providing counseling, and giving small, material
				incentives for attendance and performance.
							(2)Redesignating class schedules to meet the
				needs of working adults, through modular, compressed, repeated, or other
				alternative schedules.
							(3)Improving the quality of teaching in
				remedial courses through professional development, reclassification of such
				teaching positions, or other means the eligible institution determines
				appropriate.
							(4)Any other activities the eligible
				institution and the Secretary determine will promote retention of and
				completion by students attending eligible institutions.
							(h)Grant PeriodGrants made under this section shall be for
				a period of not less than 36 months and not more than 60 months.
						(i)Technical AssistanceThe Secretary shall enter into a contract
				with a private entity to provide such technical assistance to grantees under
				this section as the Secretary determines appropriate.
						(j)EvaluationThe Secretary shall conduct an evaluation
				of program impacts under the demonstration program, and shall disseminate to
				the public the findings from the evaluation and information on best practices.
				The Secretary is encouraged to partner with other funders, such as private
				foundations, to allow for use of a random assignment evaluation in at least one
				of the demonstration sites.
						(k)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section $50,000,000 for fiscal
				year 2008 and each of the 5 succeeding fiscal years, of which an aggregate of
				not more than 5 percent may be used to carry out subsections (i) and
				(j).
						.
			203.Federal Trio ProgramsSection 402A of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–11) is amended—
				(1)in subsection (b)—
					(A)in paragraph (3)—
						(i)in subparagraph (A), by striking
			 $170,000 and inserting $190,000;
						(ii)in subparagraph (B), by striking
			 $180,000 and inserting $200,000; and
						(iii)in subparagraph (C), by striking
			 $190,000 and inserting $220,000; and
						(B)by adding at the end the following:
						
							(4)Increases
								(A)In generalThe amount of any funding increase
				described in subparagraph (B) shall be used in part to help first year students
				by assigning counselors to the students so that there is consistency and
				continuity in the academic and career advice the students receive.
								(B)Funding increasesThe funding increase referred to in
				subparagraph (A) is—
									(i)in the case of a program authorized by
				section 402D, the amount by which the individual grant exceeds $170,000;
				and
									(ii)in the case of a program authorized by
				section 402F, the amount by which the individual grant exceeds
				$180,000.
									;
				and
					(2)in subsection (f), by striking the first
			 sentence and inserting the following: For the purpose of making grants
			 and contracts under this chapter, there are authorized to be appropriated
			 $1,250,000,000 for fiscal year 2008 and such sums as may be necessary for each
			 of the 5 succeeding fiscal years..
				204.Student support servicesSection 402D(b)(2) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–14(b)(2)) is amended to read as follows:
				
					(2)consistent, individualized personal,
				career, and academic counseling provided by assigned
				counselors;
					.
			205.Educational opportunity
			 centersSection 402F(b)(6) of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1070a–16(b)(6)) is amended to read as follows:
				
					(6)consistent, individualized personal,
				career, and academic counseling provided by an assigned counselor during the
				admissions process that may be continued throughout students’ undergraduate
				enrollment;
					.
			206.Early intervention and college awareness
			 programSection 404A(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–21(b)) is amended—
				(1)in paragraph (1), by inserting 6
			 year after shall make;
				(2)in paragraph (2), by amending subparagraph
			 (B) to read as follows:
					
						(B)ensure that students served under this
				chapter on the day before the date of enactment of the Nontraditional Student
				Success Act continue to receive assistance through the completion of secondary
				school and at least through the first year of attendance at a postsecondary
				education institution.
						;
				and
				(3)by adding at the end the following:
					
						(3)Current granteesAn eligible entity that has received an
				award under this section, has performed successfully, and still has need for an
				award may apply for an additional award under this
				section.
						.
				207.Gear UP cohort requirementSection 404B(g)(1)(B) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–22(g)(1)(B)) is amended to read as follows:
				
					(B)ensure that the services are provided
				through the 12th grade and through the first year of attendance at a
				postsecondary education institution to students in the participating grade
				level.
					.
			208.Early interventionSection 404D of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–24) is amended—
				(1)in subsection (b)(2)(A), by amending the
			 matter preceding clause (i) to read as follows:
					
						(A)Providing eligible students in preschool
				through grade 12 and through the first year of attendance at a postsecondary
				education institution with a continuing system of mentoring and advising
				that—
						;
				and
				(2)in subsection (c), by amending the matter
			 preceding paragraph (1) to read as follows:
					
						(c)Priority StudentsFor eligible entities not using a cohort
				approach, the eligible entity shall treat as priority students any student in
				the preschool through grade 12 and through the first year of attendance at a
				postsecondary education institution who is
				eligible—
						.
				209.Authorization of
			 appropriationsSection 404H of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1070a–28) is amended by striking $200,000,000 for fiscal year
			 1999 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years and inserting $500,000,000 for fiscal year 2008 and such
			 sums as may be necessary for each of the 5 succeeding fiscal
			 years.
			210.Child Care Access Means Parents in School
			 programSection 419N(g) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070e(g)) is amended by striking $45,000,000 for fiscal year
			 1999 and inserting $75,000,000 for fiscal year
			 2008.
			211.Increased awareness of financial aid
			 availabilityPart G of title
			 IV of the Higher Education Act of
			 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the
			 following:
				
					493C.Increased awareness of financial aid
				availabilityThe Secretary, in
				consultation with the Secretary of Commerce, the Secretary of Health and Human
				Services, and the Secretary of Labor, shall establish a website and brochures
				for providing outreach about financial aid and education tax credits. The
				outreach shall target employers, one-stop centers, Head Start centers, and
				other locations the Secretary of Education determines
				appropriate.
					.
			212.Hispanic-serving institutionsSection 503(b) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1101b(b)) is amended—
				(1)by redesignating paragraph (14) as
			 paragraph (15); and
				(2)by inserting after paragraph (13) the
			 following:
					
						(14)The introduction of reforms in remedial
				education, including English language instruction, to customize remedial
				courses to student goals and help students move rapidly from remedial courses
				into core courses and through program
				completion.
						.
				213.Fund for the improvement of postsecondary
			 educationSection 741(a) of
			 the Higher Education Act of 1965 (20
			 U.S.C. 1138(a)) is amended—
				(1)in paragraph (7), by striking
			 and after the semicolon;
				(2)in paragraph (8), by striking the period
			 and inserting ; and; and
				(3)by adding at the end the following:
					
						(9)the introduction of reforms in remedial
				education, including English language instruction, to customize remedial
				courses to student goals and help students move rapidly from remedial courses
				into core courses and through program
				completion.
						.
				214.Amendments to special programs for students
			 whose families are engaged in migrant and seasonal farmworkSection 418A of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070d–2) is amended—
				(1)in subsection (b)(8), by inserting
			 such as childcare and transportation, after supportive
			 services,; and
				(2)in subsection (h)—
					(A)in paragraph (1), by striking
			 $15,000,000 for fiscal year 1999 and such sums as may be necessary for
			 each of the 4 succeeding fiscal years and inserting $75,000,000
			 for fiscal year 2008 and such sums as may be necessary for each of the 5
			 succeeding fiscal years; and
					(B)in paragraph (2), by striking
			 $5,000,000 for fiscal year 1999 and such sums as may be necessary for
			 each of the 4 succeeding fiscal years and inserting $75,000,000
			 for fiscal year 2008 and such sums as may be necessary for each of the 5
			 succeeding fiscal years.
					IIILIFETIME LEARNING CREDIT
			301.Improvement of Lifetime Learning
			 credit
				(a)In General
					(1)Increase in amountSection 25A(c)(1) of the Internal Revenue
			 Code of 1986 (relating to lifetime learning credit) is amended—
						(A)by striking 20 percent and
			 inserting 50 percent,
						(B)by striking qualified tuition and
			 related expenses and inserting qualified higher education
			 expenses, and
						(C)by striking $10,000 ($5,000 in the
			 case of taxable years beginning before January 1, 2003) and inserting
			 $4,000.
						(2)Qualified higher education
			 expensesSection 25A(f) of
			 such Code (relating to definitions) is amended by inserting at the end the
			 following new paragraph:
						
							(3)Qualified higher education
				expensesThe term
				qualified higher education expenses means, with respect to any
				individual described in clause (i), (ii), or (iii) of paragraph (1)(A)—
								(A)tuition, books, supplies, and equipment
				required for the enrollment or attendance at an eligible educational
				institution,
								(B)in the case of an individual with special
				needs, expenses for special needs services which are incurred in connection
				with such enrollment or attendance,
								(C)expenses for child care which are incurred
				in connection with such enrollment or attendance, and
								(D)expenses for food, shelter, and other
				living expenses which are incurred during the period of such enrollment or
				attendance.
								With respect to expenses described in
				subparagraph (D), only the first $250 of such expenses for any month shall be
				taken into
				account..
					(3)Conforming amendmentsParagraphs (1), (2), (3), and (4) of
			 section 25A(g) of such Code are each amended by inserting and qualified
			 higher education expenses after qualified tuition and related
			 expenses each place it appears.
					(b)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
				302.Refundability of Lifetime Learning
			 credit
				(a)Refundable Credit
					(1)In generalSection 25A of the Internal Revenue Code of
			 1986 is amended by redesignating subsection (i) as subsection (j) and by
			 inserting after subsection (h) the following new subsection:
						
							(i)Portion of Credit Refundable
								(1)In generalThe aggregate credits allowed to a taxpayer
				under subpart C shall be increased by the amount of the credit allowed under
				this section by reason of subsection (a)(2) without regard to this subsection
				and the limitation under section 26(a).
								(2)No double benefitThe amount of the credit allowed under this
				subsection shall not be treated as a credit allowed under this subpart and
				shall reduce the amount of the credit otherwise allowable under subsection (a)
				without regard to section
				26(a).
								.
					(2)Conforming amendmentParagraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting before the period or
			 from section 25A(i) of such Code.
					(b)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
				303.Advance payment of Lifetime Learning
			 credit
				(a)In GeneralChapter 77 of the Internal Revenue Code of
			 1986 (relating to miscellaneous provisions) is amended by redesignating section
			 7528 as section 7529 and inserting after section 7527 the following new
			 section:
					
						7528.Advance payment of Lifetime Learning
				credit
							(a)General RuleNot later than August 1, 2007, the
				Secretary shall establish a program for making payments on behalf of certified
				individuals to eligible educational institutions.
							(b)Limitation on Advance Payments During any
				Taxable YearThe Secretary
				may make payments under subsection (a) only to the extent that the total amount
				of such payments made on behalf of any individual during the taxable year does
				not exceed an amount equal to 50 percent of so much of the qualified higher
				education expenses paid with respect to such individual as does not exceed
				$4,000 for such year. For purposes of this section, qualified higher education
				expenses taken into account with respect to any individual shall be
				reduced—
								(1)by the amount of qualified tuition and
				related expenses taken into account under section 25A(b) (if any), and
								(2)under rules similar to the rules under
				section 25A(g)(2).
								(c)Certified IndividualFor purposes of this section, the term
				certified individual means any individual for whom a qualified
				education costs credit eligibility certificate is in effect.
							(d)Qualified Education Costs Credit
				Eligibility CertificateFor
				purposes of this section, the term qualified education costs credit
				eligibility certificate means a written statement that an individual has
				incurred costs which are qualified higher education expenses.
							(e)Other Definitions and Special
				Rules
								(1)DefinitionsAny term used in this section which is also
				used in section 25A shall have the meaning given such term in section
				25A.
								(2)RulesExcept as otherwise provided in this
				section, payments made under subsection (a) shall be subject to rules similar
				to the rules of section
				25A.
								.
				(b)Coordination of Lifetime Learning Credit
			 With Advanced PaymentSection
			 25A of the Internal Revenue Code of 1986, as amended by section 302, is amended
			 by redesignating subsection (j) as subsection (k) and by inserting after
			 subsection (i) the following new subsection:
					
						(j)Coordination With Advance Payment
							(1)Recapture of excess advance
				payments
								(A)In generalIf any payment is made to an eligible
				educational institution on behalf of an individual under section 7528 during
				any calendar year, then the tax imposed by this chapter on the applicable
				taxpayer for the last taxable year beginning in such calendar year shall be
				increased by the aggregate amount of such payments.
								(B)Applicable taxpayerFor purposes of subparagraph (A), the
				applicable taxpayer is—
									(i)such individual, or
									(ii)in the case a taxpayer who is allowed a
				deduction with respect to such individual under section 151(c), such
				taxpayer.
									(2)Reconciliation of payments advanced and
				credit allowedAny increase
				in tax under paragraph (1) shall not be treated as tax imposed by this chapter
				for purposes of determining the amount of any credit (other than the credit
				allowed by subsection (a)) allowable under this part and subpart
				C.
							.
				(c)Disclosure of Return Information for
			 Purposes of Carrying Out a Program for Advance Payment of Lifetime Learning
			 Credit
					(1)In generalSubsection (l) of section 6103 of the
			 Internal Revenue Code of 1986 (relating to disclosure of returns and return
			 information for purposes other than tax administration) is amended by adding at
			 the end the following new paragraph:
						
							(21)Disclosure of return information for
				purposes of carrying out a program for advance payment of lifetime learning
				creditThe Secretary may
				disclose to educational institutions for any certified individual (as defined
				in section 7528(c)) return information with respect to such certified
				individual only to the extent necessary to carry out the program established by
				section 7528 (relating to advance payment of Lifetime Learning
				credit).
							.
					(2)Procedures and recordkeeping related to
			 disclosuresSubsection (p) of
			 such section is amended—
						(A)in paragraph (3)(A) by striking or
			 (18) and inserting (18), or (21), and
						(B)in paragraph (4) by striking or
			 (20) and inserting (20), or (21) each place it
			 appears.
						(3)Unauthorized inspection of returns or
			 return informationSection
			 7213A(a)(1)(B) of such Code is amended by striking (l)(18) or
			 (n) and inserting (l)(18), (l)(19), or (n).
					(d)Information Reporting
					(1)In generalSubpart B of part III of subchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 (relating to information
			 concerning transactions with other persons) is amended by inserting after
			 section 6050V the following new section:
						
							6050W.Returns relating to Lifetime Learning
				credit
								(a)Requirement of ReportingEvery person who is entitled to receive
				payments for any month of any calendar year under section 7528 (relating to
				advance payment of Lifetime Learning credit) with respect to any certified
				individual (as defined in section 7528(c)) shall, at such time as the Secretary
				may prescribe, make the return described in subsection (b) with respect to each
				such individual.
								(b)Form and Manner of ReturnsA return is described in this subsection if
				such return—
									(1)is in such form as the Secretary may
				prescribe, and
									(2)contains—
										(A)the name, address, and TIN of each
				individual referred to in subsection (a),
										(B)the amount entitled to be received for each
				year with respect to such individual under section 7528, and
										(C)such other information as the Secretary may
				prescribe.
										(c)Statements To Be Furnished to Individuals
				With Respect to Whom Information Is RequiredEvery person required to make a return
				under subsection (a) shall furnish to each individual whose name is required to
				be set forth in such return a written statement showing—
									(1)the name and address of the person required
				to make such return and the phone number of the information contact for such
				person, and
									(2)the information required to be shown on the
				return with respect to such individual.
									The written statement required under
				the preceding sentence shall be furnished on or before January 31 of the year
				following the calendar year for which the return under subsection (a) is
				required to be
				made..
					(2)Assessable penalties
						(A)Subparagraph (B) of section 6724(d)(1) of
			 such Code (relating to definitions) is amended by striking or at
			 the end of clause (xix), by striking and at the end of clause
			 (xx) and inserting or, and by inserting after clause (xx) the
			 following new clause:
							
								(xxi)section 6050W (relating to returns relating
				to Lifetime Learning
				credit),
								.
						(B)Paragraph (2) of section 6724(d) of such
			 Code is amended by striking the period at the end of subparagraph (CC) and
			 inserting , or, and by adding after subparagraph (CC) the
			 following new subparagraph:
							
								(DD)section 6050U (relating to returns relating
				to Lifetime Learning
				credit).
								.
						(e)Clerical Amendments
					(1)Advance paymentThe table of sections for chapter 77 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
						
							
								Sec. 7528. Advance payment of
				Lifetime Learning
				credit.
							
							.
					(2)Information reportingThe table of sections for subpart B of part
			 III of subchapter A of chapter 61 of such Code is amended by inserting after
			 the item relating to section 6050V the following new item:
						
							
								Sec. 6050W. Returns relating to
				Lifetime Learning
				credit.
							
							.
					(f)Effective
			 DateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
				
